Citation Nr: 0728128	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-13 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

In July 2007, the veteran provided testimony at a Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.


FINDING OF FACT

The veteran's PTSD is manifested by severe occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's PTSD is the result of his experiences in the 
Vietnam War.  In February 2003, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective October 21, 2002.  The veteran appealed that 
decision by filing a notice of disagreement in March 2003.  
In October 2004, the RO granted a 50 percent evaluation for 
the veteran's PTSD, effective September 16, 2004.  The RO 
granted a 70 percent evaluation for PTSD in April 2006.  The 
veteran now claims an evaluation in excess of 70 percent for 
this disability.  

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's disability is currently evaluated under 
Diagnostic Code (DC) 9411, which pertains to PTSD.  Under DC 
9411, VA assigns a 70 percent evaluation for severe 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking and mood due to symptoms such as spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, DC 9411.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes, persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, memory loss 
for names of close relatives, own occupation or own name.  
Id.

The Court held that global assessment of functioning (GAF) 
scores is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The schedule 
employs nomenclature based upon the DSM-IV, which includes 
the GAF scale.  See 38 C.F.R. § 4.130.

Applying the above criteria to the facts of this case, the 
Boards finds that the medical evidence does not support a 100 
percent evaluation for the veteran's PTSD.  Indeed, VA 
outpatient treatment reports provide probative evidence 
against the veteran's claim.

For example, in November 2002, the veteran had a VA 
compensation examination which found evidence to support a 
diagnosis of chronic PTSD and recurrent, moderate major 
depression.  The examiner noted that the veteran experiences 
transient PTSD symptoms as most of his impairment is due to 
his nonservice-connected depression caused by the death of 
his daughter.  In his compensation examination in October 
2004, the examiner noted that his PTSD symptoms included 
depression, difficulty managing anger, irritability, 
avoidance behavior, and hyper vigilance.  The veteran 
reported frequent disturbing nightmares of his combat-related 
trauma and difficulty sleeping.  The veteran also reported 
intermittent thoughts of suicide particularly after the death 
of his daughter but denied any current plans.  His speech was 
clear and fluent with no indication of perceptual 
distortions.  Thought content was free of delusion or 
unconventionality and his memory appears good across all 
spheres.  The veteran specifically denied any panic attacks.

The veteran also indicated that he socializes at the local 
VFW Hall two to three times per week and attends PTSD weekly 
group therapy at the Dearborn VAMC.  

Between November 2002 and March 2007, outpatient treatment 
records show VA assigned the veteran Global Assessment of 
Functioning (GAF) scores between 28 and 71.  GAF scores in 
this range reflect mild to severe symptoms of social and 
occupational impairment (chronic irritability, anger, few 
friends, divorced, and unemployed).  

At his Board hearing in July 2007, the veteran reported PTSD 
symptoms that included weekly panic attacks, trouble 
remembering the names of close relatives, flashbacks, 
intermittent inability to perform activities of daily living, 
and occasional delusions.  However, none of the veteran's VA 
outpatient treatment records makes any reference to these 
PTSD symptoms or any other symptom listed as an example in 
the criteria for a 100 percent rating, providing more 
evidence against this claim.

The veteran does not demonstrate any PTSD symptoms which 
would warrant a higher rating such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, memory loss for names of close relatives, own 
occupation, or name.  For example, the mental status 
examination in October 2004 found no evidence of delusion, 
perceptual distortions or unconventionality.  Indeed, the 
examiner noted that the veteran specifically denied any 
problems with panic attacks.  Hence, the medical record, as a 
whole, provides evidence against this claim.

In addition, the RO granted individual unemployability (TDIU) 
in a June 2003 rating decision, effective October 21, 2002.  
While this disability is severe and prevents employment, the 
record does not show PTSD symptoms which would warrant a 100 
percent evaluation disability rating.

In short, the preponderance of the evidence is against a 
disability rating in excess of 70 percent for the veteran's 
PTSD

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds evidence that the disability markedly interferes with 
the veteran's ability but the veteran already receives TDIU 
and Social Security Administration benefits.  Furthermore, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest that the 
veteran is not adequately compensated for his disability by 
the regular rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).  

Although the Board notes that the disability on appeal most 
likely interferes with the veteran's ability to perform in 
jobs, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Hence, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in October 2002, 
October 2004, and March 2006 (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate VA examinations 
to determine the severity of his service-connected PTSD 
disorder.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.




ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


